— In a matrimonial action, the defendant husband appeals (1) from so much of an order of the Supreme Court, Nassau County (Morrison, J.), dated November 10, 1986, as awarded the plaintiff wife $100 per week as pendente lite support and maintenance, and failed to require the plaintiff to pay arrears in mortgage and maintenance charges on a cooperative apartment owned by the parties in which the wife was then residing, and (2) as limited by his brief, from so much of an order of the same court, dated January 20, 1987, as, upon renewal and reargument, adhered to its prior determination.
Ordered that the appeal from the order dated November 10, 1986, is dismissed, without costs or disbursements, as that order was superseded by the order dated January 20, 1987, made upon renewal and reargument; and it is further,
Ordered that the order dated January 20, 1987, is affirmed insofar as appealed from, without costs or disbursements.
The court’s determinations with respect to pendente lite support and the carrying charges on the parties’ Valley Stream cooperative apartment were entirely proper, based on the record before us. Thompson, J. P., Niehoff, Eiber, Sullivan and Harwood, JJ., concur.